PRECEDENTIAL

       UNITED STATES COURT OF APPEALS
            FOR THE THIRD CIRCUIT
                    ______

                    No. 12-3388
                      ______

          MARMON COAL COMPANY;
        INTERNATIONAL BUSINESS AND
     MERCANTILE REASSURANCE COMPANY,

                     Petitioners

                         v.

       DIRECTOR, OFFICE OF WORKERS’
          COMPENSATION PROGRAMS,
    UNITED STATES DEPARTMENT OF LABOR;
  ETHEL D. ECKMAN, Widow of JOHN H. ECKMAN,

                    Respondents
                      ______

            On Petition for Review from an
          Order of the Benefits Review Board,
           United States Department of Labor
       (Benefits Review Board No. 11-0766 BLA)
                         ______

                 Argued May 15, 2013
Before: SMITH, FISHER and CHAGARES, Circuit Judges.
             (Opinion Filed: August 8, 2013)

Laura M. Klaus, Esq.
Mark E. Solomons, Esq. (ARGUED)
Greenberg Traurig
2101 L Street, N.W., Suite 1000
Washington, DC 20037
      Counsel for Petitioners

Rae Ellen James, Esq.
Barry H. Joyner, Esq. (ARGUED)
Gary K. Stearman, Esq.
United States Department of Labor
Office of the Solicitor
200 Constitution Avenue, N.W.
Washington, DC 20210
       Counsel for Director, Office of
       Workers’ Compensation Programs,
       U.S. Department of Labor

Robert J. Bilonick, Esq.
Pawlowski, Bilonick & Long
603 North Julian Street
P.O. Box 658
Ebensburg, PA 15931
      Counsel for Ethel D. Eckman
                          ______

               OPINION OF THE COURT
                      ______


                           2
FISHER, Circuit Judge.

       Marmon Coal Company and its carrier (collectively,
“Marmon”) petition for review of a decision by the Benefits
Review Board (the “Board”) of the U.S. Department of Labor
(the “DOL”), which confirmed an award of survivors’
benefits to Ethel Eckman under the Black Lung Benefits Act
(the “BLBA”), 30 U.S.C. § 901 et seq., as amended by the
Patient Protection and Affordable Care Act (the “ACA”),
Pub. L. No. 111-148, § 1556, 124 Stat. 119, 260 (2010). For
the reasons stated below, we will deny the petition for review.

                              I.

                  A. Statutory Background

       The BLBA provides coal miners and their surviving
dependents with a means to obtain benefits in compensation
for the disabling effects of pneumoconiosis (i.e., black lung
disease). There have been several changes in the law with
respect to survivors’ benefits over the past forty-four years.
Congress first provided benefits to surviving dependents of
coal miners afflicted with pneumoconiosis through the
Federal Coal Mine Health and Safety Act of 1969 (the
“FCMHSA”), 30 U.S.C. § 841 et seq. In 1972, Congress
amended the FCMHSA and re-designated Title IV of the Act
as the BLBA. The BLBA has been amended numerous times




                              3
since its original enactment. 1 Until 1982, a deceased miner’s
dependents could obtain survivors’ benefits under the BLBA
by showing that the miner’s death was substantially caused by
pneumoconiosis or by merely showing that the miner had
been awarded benefits during his lifetime. Thus, surviving
dependents were entitled to benefits automatically if the
miner had been awarded benefits during his lifetime, even if
pneumoconiosis played no role in the miner’s death. 2 See 30
U.S.C. § 922(a)(2) (1970).

      In 1981, due to a soaring increase in the number of
claims for benefits under the BLBA, Congress prospectively
eliminated the automatic entitlement to benefits for surviving
dependents. See Black Lung Benefits Amendments of 1981,
Pub. L. No. 97-119, 95 Stat. 1635 (1981). Instead, after
January 1, 1982, surviving dependents could receive benefits

      1
         The Black Lung Benefits Act was significantly
amended in 1977, 1981, and 2010. See Black Lung Benefits
Revenue Act of 1977, Pub. L. No. 95-227, 92 Stat. 11 (1978);
Black Lung Benefits Reform Act of 1977, Pub. L. No. 95-
239, 92 Stat. 95 (1978); Black Lung Benefits Revenue Act of
1981 and Black Lung Benefits Amendments of 1981, Pub. L.
No. 97-119, 95 Stat. 1635 (1981); Patient Protection and
Affordable Care Act, Pub. L. No. 111-148, 124 Stat. 119
(2010).
      2
        This design for awarding benefits has been referred
to as an automatic “derivative benefits” system. See Union
Carbide Corp. v. Richards, --- F.3d ---, Nos. 12-1978, 12-
1294, 2013 WL 3358994, at *1 (4th Cir. July 5, 2013).


                              4
only after proving that pneumoconiosis            substantially
contributed to the miner’s death.

       The DOL regulations pertaining to the BLBA, as
amended in 1981, distinguish between survivors’ “previously
filed” claims and survivors’ “subsequent” claims. 20 C.F.R.
§ 725.309(d). A “subsequent” claim is a claim filed “more
than one year after the effective date of a final order denying
a claim previously filed by the claimant.” Id. The DOL
comments to this regulation include the following statement:

      “Where a previous survivor’s claim was denied
      solely on the basis that the survivor did not
      prove that the miner died due to
      pneumoconiosis, an element not subject to
      change, the survivor may be barred from
      litigating another claim filed more than one year
      after the denial of the first one.”

65 Fed. Reg. 79973.

       In 2010, Congress enacted the ACA, the much
publicized and debated healthcare law. Lost in the larger
debate over the proper role of the federal government in the
health insurance market was a little known provision of the
ACA that amended the BLBA and reinstated automatic
entitlement to benefits for surviving dependents. See ACA
§ 1556; B&G Constr. Co. v. Dir., OWCP, 662 F.3d 233, 247-
53 (3d Cir. 2011) (holding that the ACA reinstated automatic
entitlement to benefits for surviving dependents). The BLBA
provision titled “Filing of new claims or refiling or
revalidation of claims of miners already determined eligible

                              5
at time of death,” which is codified at 30 U.S.C. § 932(l), now
reads as follows:

       “In no case shall the eligible survivors of a
       miner who was determined to be eligible to
       receive benefits under this subchapter at the
       time of his or her death be required to file a new
       claim for benefits, or refile or otherwise
       revalidate the claim of such miner.”

Section 1556(b) of the ACA simply eliminated from the end
of § 932(l) the following language: “except with respect to a
claim filed under this part on or after the effective date of the
Black Lung Benefits Amendments of 1981.” Critically, for
purposes of this case, § 1556(c) of the ACA specifies the
applicability and scope of the amendment to § 932(l):

       “The amendments made by this Section shall
       apply with respect to claims filed under part B
       or part C of the Black Lung Benefits Act (30
       U.S.C. 921 et seq., 931 et seq.) after January 1,




                               6
      2005, that are pending on or after the date of
      enactment of this Act.” 3

       The DOL, on March 30, 2012, proposed new
regulations to implement the ACA’s amendments to § 932(l).
See 77 Fed. Reg. 19456-78. The proposed regulations take
the position that “the ACA created, for certain survivors, a
new cause of action by establishing a new method of
demonstrating entitlements to benefits.” Id. at 19468. The
proposed regulations further provide that § 932(l), as
amended, “applies to all survivors’ claims meeting the
effective-date requirements” and that the amendment
“fundamentally altered the legal landscape for subsequent
survivors’ claims and requires a revision to current
§ 725.309(d).” Id.



      3
          In B&G Construction Co. v. Director, OWCP, we
noted that the ACA “relieves a survivor from filing a new
claim for benefits provided the survivor files a claim for
benefits after January 1, 2005, a seeming inconsistency,” but
that “surely a widow seeking benefits must file something in
order to receive them.” 662 F.3d 233, 244 n.12 (3d Cir.
2011). We now confirm that indeed a widow must file
something in order to receive benefits, and we clarify that
there is no inconsistency with respect to the ACA’s effect on
the BLBA: the ACA revives § 932(l)’s automatic benefits to
the extent that a survivor files a claim for benefits after
January 1, 2005, that is pending on or after the ACA’s
effective date, March 23, 2010.


                             7
             B. Factual and Procedural History

       After leaving coal mining, John Eckman filed a claim
for benefits under the BLBA in 1985. An Administrative
Law Judge (“ALJ”) awarded benefits in 1993, and the Board
affirmed the decision on appeal. Marmon then paid benefits
to John Eckman until his death on May 2, 2002. John
Eckman’s widow, Ethel Eckman, filed a claim for benefits as
a dependent survivor on May 7, 2002, five days after her
husband’s death. An ALJ denied her claim in 2005, finding
that although John Eckman had pneumoconiosis, Ethel
Eckman failed to prove that his death was due to the disease.
Ethel Eckman appealed to the Board, which affirmed the
ALJ’s decision on March 28, 2006. The Board’s decision
became final on May 27, 2006.

        After Congress enacted the ACA and amended the
BLBA on March 23, 2010, Ethel Eckman filed a new claim
on September 10, 2010. A DOL district director awarded
benefits based on her new claim. Marmon then asked for an
ALJ hearing. The ALJ agreed with the district director and
awarded benefits. The ALJ specifically found that Ethel
Eckman satisfied the familial relationship and dependency
criteria for survivors under the BLBA. The ALJ also found
that, based on John Eckman’s lifetime disability award and
the filing date of Ethel Eckman’s subsequent claim, Ethel
Eckman was entitled to benefits under § 932(l), as amended
by the ACA. The ALJ awarded benefits as of April 2006, the
month after the Board issued its decision on Ethel Eckman’s
original claim.



                             8
       Marmon appealed to the Board, arguing that Ethel
Eckman’s subsequent claim was barred by the DOL’s pre-
ACA regulations and principles of res judicata. The Board
rejected these arguments. After affirming the award, the
Board modified the entitlement date on the claim to June
2006, the month after the Board’s decision on the original
claim became final. Marmon then petitioned this Court for
review.

                              II.

       We have jurisdiction over a petition for review of a
final order from the Board under 33 U.S.C. § 921(c). The
Board’s decisions on matters of law are subject to plenary
review. Lombardy v. Dir., OWCP, 355 F.3d 211, 213 (3d Cir.
2004).

                             III.

       This case concerns a “subsequent” claim for benefits
by a surviving dependent under the recently amended BLBA.
With respect to original or first-time claims, we have already
determined that § 932(l), as amended, automatically entitles
surviving dependents to benefits if the miners were eligible to
receive benefits at the time of their deaths. See B&G Constr.,
662 F.3d at 247-53. Now, we must determine (1) whether
§ 932(l), as amended, applies to a subsequent claim for
benefits where the original claim was denied due to the
claimant’s failure to show that pneumoconiosis substantially
contributed to the miner’s death, and (2) whether res judicata
precludes a post-amendment award of survivors’ benefits on a
subsequent claim where the original claim was denied due to

                              9
the claimant’s failure to show that pneumoconiosis
substantially contributed to the miner’s death.

       The only Court of Appeals to have addressed these
issues has held that § 932(l), as amended, applies to
subsequent claims that are filed and pending within the proper
temporal thresholds, and that res judicata does not preclude a
post-amendment award of survivors’ benefits on a subsequent
claim where the original claim was denied due to the
claimant’s failure to show that pneumoconiosis substantially
contributed to the miner’s death. See Union Carbide Corp. v.
Richards, --- F.3d ---, Nos. 12-1978, 12-1294, 2013 WL
3358994 (4th Cir. July 5, 2013).

                A. The Scope of ACA § 1556

       Marmon’s first argument is that Eckman’s subsequent
claim is foreclosed by the lack of a specific reference to
subsequent claims in the language of ACA § 1556(c), which
outlines the applicability and scope of the ACA’s
amendments to the BLBA. Thus, our first task is to
determine whether the success of a subsequent claim is
foreclosed by the following statutory language: “The
amendments made by this Section shall apply with respect to
claims filed . . . after January 1, 2005, that are pending on or
after the date of enactment of this Act.” ACA § 1556(c)
(emphasis added).

       The goal of statutory interpretation is to “give effect to
Congress’s intent.” B&G Constr., 662 F.3d at 248. The most
reliable indication of Congress’s intent is found in the plain
language of the statute. Id. Where the statutory language is

                               10
plain and unambiguous, it is rarely necessary to inquire
further into the statute’s meaning. Id. Further inquiry should
be made only “where the literal application of the statute will
produce a result demonstrably at odds with the intentions of
its drafters, or where the result would be so bizarre that
Congress could not have intended it.” Id.

        Section 1556(c) of the ACA refers to “claims” without
any qualifying language. The reference to claims is not
explicitly limited to “first time” or “original” claims and it
does not explicitly exclude “subsequent” claims. Presumably,
Congress could have explicitly indicated that the amendment
excludes subsequent claims, but Congress made no such
indication. Thus, the plain language of ACA § 1556(c)
encompasses Eckman’s subsequent claim, which was filed
after January 1, 2005, and was pending after March 23, 2010,
the date of the ACA’s enactment.

       There is no evidence of congressional intent that
would contradict this plain language reading of the statute.
The legislative history associated with ACA § 1556 is rather
sparse. In fact, the only legislative history of record
pertaining to this particular section is a post-enactment
statement by Senator Robert Byrd, which states as follows:

      “It is clear that the section will apply to all
      claims that will be filed henceforth, including
      many claims filed by miners whose prior claims
      were denied, or by widows who never filed for
      benefits following the death of a husband. But
      section 1556 will also benefit all of the
      claimants who have recently filed a claim, and

                              11
       are awaiting or appealing a decision or order, or
       who are in the midst of trying to determine
       whether to seek a modification of a recent
       order.

       Section 1556 applies immediately to all pending
       claims, including claims that were finally
       awarded or denied prior to the date of
       enactment of the Patient Protection and
       Affordable Care Act, for which the claimant
       seeks to modify a denial, or for which other
       actions are taken in order to modify an award or
       denial, in accordance with 20 CFR 725.309(c)
       or 725.310. Section 1556 applies even if a final
       order is modified, or actions are taken to bring
       about the modification of an order, subsequent
       to the date of enactment of the Patient
       Protection and Affordable Care Act, in
       accordance with the sections of Part 725 that I
       mentioned.”

156 Cong. Rec. S2083-84 (Mar. 25, 2010) (statement of Sen.
Byrd).

       We have not lost sight of the Supreme Court’s
statement that “[p]ost-enactment legislative history is not only
oxymoronic but inherently entitled to little weight.”
Massachusetts v. EPA, 549 U.S. 497, 530 n.27 (2007).
However, because we have previously stated that this
particular piece of legislative history is “nevertheless
significant inasmuch as [Senator Byrd] was the sponsor of
section 1556, a single amendment in a complex bill of great

                              12
length,” B&G Constr., 662 F.3d at 251, we will address the
substance of Senator Byrd’s statement as it applies to the
issue at hand.

       Marmon asserts that the first sentence of Senator
Byrd’s statement includes an exhaustive list of claims
affected by ACA § 1556, and because the list does not
include subsequent claims by survivors, his statement must be
interpreted to support the position that ACA § 1556 does not
cover such claims. However, Senator Byrd’s reference to the
section as “including” certain claims does not necessarily
indicate that his list is exhaustive. See Christopher v.
SmithKline Beecham Corp., 132 S. Ct. 2156, 2170 (2012)
(addressing a statutory definition introduced with the verb
“includes,” and stating that “[t]his word choice is significant
because it makes clear that the examples enumerated in the
text are intended to be illustrative, not exhaustive”); see also
Fed. Land Bank of St. Paul v. Bismarck Lumber Co., 314 U.S.
95, 100 (1941) (“the term ‘including’ is not one of all-
embracing definition, but connotes simply an illustrative
application of the general principle”). Indeed, Senator Byrd’s
list does not include the largest class of potential claims:
original claims filed by miners, either pending or filed
henceforth. Furthermore, Senator Byrd’s first sentence
reference to “all claims” supports an interpretation of ACA
§ 1556 that does not exclude subsequent claims. Thus, this
post-enactment statement does not support a reading of ACA




                              13
§ 1556(c) that is contrary to a literal interpretation of the
section’s plain language. 4

        Marmon’s argument with respect to the applicability
and scope of ACA § 1556(c), however, does not end with the
section’s plain language and legislative history. Rather,
Marmon asserts that we cannot interpret ACA § 1556(c) to
encompass subsequent claims because to do so would
contradict principles of finality and res judicata. On this
point, Marmon relies heavily on Pittston Coal Group v.
Sebben, 488 U.S. 105, 122-23 (1988), where a class of
claimants failed to appeal the DOL’s denial of their claims
under the BLBA, but asked for their claims to be re-opened
and re-adjudicated because the DOL had applied the wrong
entitlement criteria. The Supreme Court agreed that the DOL
failed to apply the proper entitlement criteria, but declined to
re-open and re-adjudicate the finally determined claims
       4
         Senator Byrd also stated that ACA § 1556 applies to
“all pending claims, including claims that were finally
awarded or denied . . . for which the claimant seeks to modify
a denial . . . in accordance with 20 CFR 725.309(c).”
Marmon asserts that Senator Byrd’s reference to
§ 725.309(c), which pertains to modification of claims,
instead of § 725.309(d), which pertains to subsequent claims,
indicates a desire to exclude subsequent claims. However,
this assertion is contradicted by the same reasoning that belies
Marmon’s other legislative history arguments: a reference to
the section as “including” certain claims does not indicate
exclusivity. See Christopher v. SmithKline Beecham Corp.,
132 S. Ct. 2156, 2170 (2012).


                              14
absent specific congressional authorization. Id. at 121-23.
The Court re-emphasized the principle that a claimant cannot
“avoid the bar of res judicata on the ground that the decision
was wrong.” Id. at 123.

        Pittston Coal Group, however, is not sufficiently on
point to control the issue at hand. In contrast to the claimants
in Pittston Coal Group, Eckman is not seeking to “re-open” a
previously denied claim or to “avoid the bar of res judicata”
on the ground that her original claim was wrongly decided.
Instead, Eckman brings a “subsequent” claim based on new
assertions of entitlement. Thus, contrary to Marmon’s
argument, our conclusion that ACA § 1556(c) encompasses
subsequent claims does not disregard principles of finality
and res judicata, and because we have no intention of
disregarding such principles, we will address in the following




                              15
subsection the question of whether Eckman’s subsequent
claim for survivors’ benefits is barred by res judicata. 5

                       B. Res Judicata

       Res judicata bars a party from initiating a subsequent
suit against the same adversary based on the same cause of
action as a prior suit. Duhaney v. Att’y Gen., 621 F.3d 340,
347 (3d Cir. 2010). The purpose of res judicata is to “relieve
parties of the cost and vexation of multiple lawsuits, conserve
judicial resources, and, by preventing inconsistent decisions,
encourage reliance on adjudication.” Allen v. McCurry, 449
U.S. 90, 94 (1980).

       Federal common law governs our determination as to
whether a prior adjudication should be given preclusive
effect. Taylor v. Sturgell, 553 U.S. 880, 891 (2008). A party

      5
          The parties debate whether the interpretation of the
BLBA by the Director of the Office of Workers’
Compensation Programs, expressed in lieu of a final rule, is
deserving of Skidmore deference, and if so, to what extent
deference should be afforded. See Skidmore v. Swift & Co.,
323 U.S. 134, 140 (1944) (holding that the opinions of a
responsible administrative agency “constitute a body of
experience and informed judgment to which courts and
litigants may properly resort for guidance”). Because we
conclude (without regard for deference) that the amended
BLBA does not exclude subsequent claims, it is unnecessary
to address whether, and to what extent, the Director’s
interpretation should be afforded Skidmore deference.


                              16
seeking to invoke res judicata must establish three elements:
“(1) a final judgment on the merits in a prior suit involving
(2) the same parties or their privies and (3) a subsequent suit
based on the same cause of action.” Duhaney, 621 F.3d at
347 (internal quotation marks and citation omitted). “The
doctrine of res judicata bars not only claims that were brought
in a previous action, but also claims that could have been
brought.” Id. (internal quotation marks and citation omitted).
The Director of the Office of Workers’ Compensation
Programs (the “Director”), the Federal Respondent in this
case, does not dispute that Eckman’s prior suit resulted in a
final judgment on the merits involving the same parties.
Instead, the Director asserts that Eckman’s subsequent claim
involves a different cause of action.

        “We have disavowed attempts to create a simple test
for determining what constitutes a cause of action for res
judicata purposes.” Id. at 348 (internal quotation marks and
citation omitted). The focus of the inquiry is the “essential
similarity of the underlying events giving rise to the various
legal claims.” Id. (internal quotation marks and citation
omitted). Factors relevant to this determination include
(1) whether the acts complained of were the same;
(2) whether the material facts alleged in each suit were the
same; and (3) whether the witnesses and documentation
required to prove such allegations were the same. Id. The
mere existence of common elements of fact between two
claims does not establish the same cause of action if the
critical acts and the necessary documentation were different
for the two claims. See id. at 349. In addition, an identical
sought-after remedy for each of the claims is not dispositive


                              17
for purposes of determining whether the second claim
involves a new cause of action. See id.

       Here, although there were common elements of fact
alleged in each suit, the material facts alleged in each suit
were different, and the witnesses and documentation required
to prove the material facts were also different. In her first
claim, Eckman could recover only by proving that her
husband’s death was due to pneumoconiosis. The resolution
of that issue centered on the fact-finder’s review of medical
evidence. In contrast, in her subsequent claim, Eckman can
recover without proving that her husband’s death was due to
pneumoconiosis. The cause of death is not at issue, and the
medical evidence presented during the first claim is no longer
relevant. Rather, Eckman’s entitlement to benefits turns
primarily on an administrative fact – whether her husband had
been awarded benefits. This administrative fact was not
relevant to her first claim. The subsequent claim thus




                             18
involves a different cause of action, 6 and res judicata does not
prevent Eckman from receiving survivors’ benefits under the
BLBA. 7

       6
          We have previously described res judicata in
administrative adjudications as “not encrusted with the rigid
finality that characterizes its application in purely judicial
proceedings,” Purter v. Heckler, 771 F.2d 682, 691 (3d Cir.
1985), and we have further held that “refusal to apply
‘administrative’ res judicata in a strictly technical fashion is
consistent with this circuit’s view that more significance
should be placed on fairness in the administrative process
than on the finality of administrative judgments.” Id. at 693.
However, in this case, we do not rely on any relaxed
administrative standard to hold that Eckman’s subsequent
claim involves a different cause of action than her original
claim.
       7
         Marmon’s due process argument is a variant of its res
judicata argument in that Marmon contends that a claimant’s
entitlement to benefits on a subsequent claim violates due
process because it deprives coal mine operators of the benefit
of finality. See RAG Am. Coal Co. v. OWCP, 576 F.3d 418,
428 n.6 (7th Cir. 2009) (stating in a footnote that a party’s
“claim that the refusal to apply ordinary principles of finality
denies it due process of law is nothing more than a variation
of its res judicata argument”). The finality of Eckman’s
original claim is relevant to whether res judicata bars her
subsequent claim. However, because the subsequent claim
was brought under a new cause action, res judicata does not
preclude an award of benefits.

                               19
                          IV.

       The Board did not err in confirming an award of
survivors’ benefits to Eckman under the BLBA, as amended
by the ACA. Thus, we will deny Marmon’s petition for
review.




                          20